Allow me first to convey to 
the President my warmest congratulations on his 
election to guide the work of the sixty-sixth session of 
the General Assembly. I have no doubt that under his 
leadership, Qatar will be instrumental in the service of 
his presidency, and, indeed, in that of the Assembly as 
a whole, as we face the challenging times ahead. I also 
recognize the service of his predecessor and wish to 
record our appreciation for that service. To our 
Secretary-General, I offer my delegation’s 
congratulations on the renewal of his mandate, an act 
that bears testimony to the confidence placed in him by 
the Member States of this body. 
 This is the last time that I will address this great 
Hall as President of my country. Before the end of the 
year, I will be proud to be the first President of Guyana 
to demit office under the constitutional term limits that 
I signed into law in the early days of my presidency. 
Inevitably, that milestone has caused me to look back 
on the changes that have taken place in this body since 
I first stood here 12 years ago. Three things strike me 
  
 
11-50702 16 
 
as I reflect on the role of the United Nations over those 
12 years. 
 The first is that the central point that I and others 
have repeatedly made from this rostrum stays as true 
today as it was when we first articulated it. The core 
point is that, while the values that inform the work of 
the United Nations and our Member States — the 
values of peace, equality and justice — are timeless, 
they are of limited use unless we, as the United Nations 
and as individual Member States, draw on them to 
catalyse consistent, meaningful and practical responses 
to the contemporary changing challenges that our 
peoples face. 
 The second point that strikes me is how utterly 
different today’s contemporary challenges actually are 
when compared with those of just 12 years ago, not to 
mention those of the 1940s, when the United Nations 
was founded. The rise of China, India, Brazil and other 
developing countries is transforming the globe for the 
better. Billions of people have been lifted out of 
poverty; new businesses are generating millions of 
jobs, growth and capital; and there is once again 
genuine intellectual debate about the right way to 
embed rights and justice at the core of the global 
governance structure. 
 However, the emergence of those great Powers is 
happening in a totally different way to how Powers 
emerged in the past. They are emerging in a world that 
is interconnected through instant communications 
capabilities and globalized trading and financial 
systems. What we are witnessing is unlike anything 
that has happened before, and few communities and no 
country on the planet are not impacted, almost in real 
time, by those changes as they happen. 
 That presents the United Nations and its Member 
States with a great opportunity to realize our values 
and to secure the global peace, justice and security to 
which we aspire. But to do so, we must face up to the 
opportunities of interconnectedness with responses that 
are interconnected. Our record on international 
collective action in recent years is not good. 
 That leads me to my third point, which is that the 
search for justice and the achievement of rights for all 
require us to broaden our traditional understanding of 
security. We must struggle to achieve rights in a new 
way and, as many have said before me, alongside the 
physical security challenge, there are many other 
aspects to human security and the realization of rights. 
I think that there are four other elements of security, in 
particular, that we need to properly understand. 
 First is the challenge of food security. We are 
heading for 8 billion, then 9 billion people. Rising 
prosperity means that those people want greater 
amounts of, and more nutritious, food. By current 
trends, we need 100 million hectares of new land by 
2020 to meet that demand. How do we do that and 
avoid excessive price increases and volatility? 
 Second is the challenge of energy security. As the 
world gets richer, our demand for energy increases 
massively. We are likely to demand 36 per cent more 
energy by 2035. How do we generate the energy 
needed to meet such demand in a way that helps people 
everywhere to develop and does not choke off 
economic growth through high prices caused by energy 
scarcity? 
 Third is the challenge of resource security. If we 
are to alleviate poverty, countries need to develop. And 
if countries are to develop, they need minerals and 
other commodities. China alone accounts for more than 
a third of the demand for many of the most important 
global commodities, and countries across the world, 
most notably in South America and Africa, can supply 
them. How do we help global development by sourcing 
such minerals and using them efficiently and justly? 
 Fourth is the challenge of climate security. If we 
are to avert the biggest economic and social 
catastrophe ever seen, we must stabilize our planet’s 
climate. At the absolute limit, that means stabilizing 
global temperatures at a maximum of two degrees 
above pre-industrial levels. Yet we are on track towards 
perhaps a four- or five-degree rise, according to the 
United Nations Environment Programme. The disaster 
that this could represent is beyond anyone’s 
comprehension. And the fact that we are not treating it 
as an emergency will be viewed by history as the 
biggest derogation of responsibility by societies and 
Governments to ever take place. How can we rapidly 
change that situation before we run out of time? 
 Those four challenges represent both 
opportunities and difficulties. The difficulties are 
obvious, but they are opportunities in the sense that we 
have enough land, innovation and human ingenuity to 
feed the world. We have enough clean energy potential 
to power future prosperity. We have enough resources 
to provide the foundations for economic growth. We 
know that to avert climate change means using fossil 
 
 
17 11-50702 
 
fuels and land in the right way. Once we start realizing 
those opportunities, we can create new platforms for 
peace, development and physical security. 
 That sounds an impossible task, but I would 
argue that it is not. There are solutions to enable those 
opportunities to be grasped today, and the United 
Nations can provide the platform for making the 
changes that are needed. We can do that if we draw 
motivation from the realization that the idea of 
integrated sustainable development, where we optimize 
our response to the interlinked security challenges, is 
not some abstraction for environmentalists. It is not a 
piece of rhetoric about a theoretical better future. 
Instead, it is an essential and specific call to action that 
has the potential to be the key global breakthrough of 
our time. It can change the global paradigm of 
development in a way that enables us to address the 
interconnected security challenges we face in the world 
today.  
 Pursuing this integrated response to our global 
challenges presents unparalleled opportunities for 
peoples across today’s developing world. The food we 
need, the energy we generate, the minerals and other 
commodities from which we grow our economies, 
along with our forests and other land that can be the 
drivers of climate solutions, are all largely in the 
developing world. With the right international action, 
the developing world can lead the globe in the creation 
of the transformational shift we need to see.  
 Importantly, within the United Nations, we 
already have many of the entities we need to solve 
these problems in an integrated way. That realization 
should motivate us to understand that by next year’s 
United Nations Conference on Sustainable 
Development, we can start to make the progress that is 
necessary. 
 But that means consistency in our efforts to 
address all forms of insecurity. We need to support 
peaceful peoples everywhere to assert their basic rights 
to physical security and development. The global 
response to the Arab Spring and other peace 
movements across the Middle East has been 
remarkable for its inconsistency. Guyana supports the 
right of the Palestinian people to full statehood and 
urges the acceleration of the negotiations to achieve 
this. Palestinian rights and blood are as valuable and 
important as those of people everywhere else. I urge all 
Members to support the draft resolution when it comes 
before this body. 
 Guyana was delighted to co-sponsor resolution 
65/308 that resulted in the entry of South Sudan into 
this General Assembly. But we need to do much more. 
Guyana will be supportive of all peoples who struggle 
for democracy and dignity. 
 This also means that we need to rapidly upgrade 
our response to supporting development, food, energy 
and resource security. We need to see the Doha trade 
round not as some zero-sum game between the 
developed and developing world, but as a critical 
component to enable the world to meet the urgent 
challenges that an increasingly prosperous, growing 
population will present. We need to redouble our 
efforts to meet the Millennium Development Goals, 
and to defeat non-communicable diseases. Guyana 
therefore welcomes this week’s meeting on 
non-communicable diseases and the adoption of the 
Political Declaration (resolution 66/2, annex). 
 Finally, we need to move beyond the global 
insanity that is our response to climate insecurity. 
Existing pledges on greenhouse gas emissions under 
the Copenhagen Accord will not contain global 
temperature rises within limits that will avert 
catastrophic climate change, and some States will face 
extinction. Moreover, the anaemic delivery on financial 
pledges made at Copenhagen and formalized in the 
Cancún agreements is leading to a disastrous 
breakdown in trust between the developed and 
developing world. The prospects for reaching an 
internationally legally binding agreement on climate 
change at the seventeenth Conference of the Parties to 
the United Nations Framework Convention on Climate 
Change in Durban, South Africa, would appear rather 
bleak. There is therefore an urgent need for high-order 
political leadership to re-energize the climate change 
process and deliver credible results. 
 To address these challenges, the United Nations 
and other international institutions need to modernize 
fast, and the international system needs to correct the 
inconsistencies between aid, trade and climate policies 
as I have outlined. In part, this means making the 
Security Council more democratic, transparent and 
legitimate. Fifty-four African countries have no 
permanent seat on the Council; neither do the 
33 countries that comprise the Latin American and 
Caribbean region. Guyana strongly supports early 
  
 
11-50702 18 
 
reform of the Security Council through an expansion in 
both the permanent and non-permanent categories and 
enhanced representation of developing countries. 
 Today’s developed world needs to catch up with 
the realization that the world has changed, and it is in 
its vital national interests to change its approach to 
development issues. Food security is not just about 
people in poor countries; prices in Europe and the 
United States are rising too. Energy insecurity will hit 
today’s developed countries and destroy their 
competitiveness as rapidly as it will hit the developing 
world. Resource insecurity is already driving up 
imported inflation in many developed countries and 
elsewhere. Climate insecurity could be the tipping 
point for today’s Powers to be relegated to history, with 
all the suffering that would entail for their peoples. 
 So the narrative is changing and I hope that we 
will rise to the challenge. From now on, I will watch 
the proceedings in this Hall from afar, but for all of my 
invocations to the United Nations to do better, it 
remains the place where noble ambitions are pursued. I 
wish the United Nations and its Members all the best 
for a secure, prosperous and socially just future. On 
behalf of my country and people, I express our full 
support for the Organization and for strengthening its 
capacity to better fulfil the many mandates entrusted to 
it. 
